Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The claims filed 08/24/2021 have been entered.  

Claim Objections
Claims 1, 2, 4, 5, 6, 9, 10, and 13-18 are objected to because of the following informalities:  
Claims 2, 4, 6, and 13-18 should say “further comprising” instead of “comprising” in their preambles to show they are a continuation of the previous structural limitations.  
Claim 1, Line 2 - - “program of a stretching operation of an elastic membrane in a substrate holding apparatus, the” - - 
Claim 1, line 4 - - “performing a stretching operation of supplying a pressurized fluid to a pressure chamber” - - 
Claim 1, last line - - “substrate holding apparatus during a standby operation of a polishing apparatus.”  
Claim 2, lines 3, 5, 7, 8, 9 - - any reference to “performing operation” should have the operator “an” or “the” in front of it, depending on antecedent basis.
Claim 2, line 10 - - “performing operation of moving the substrate holding apparatus to the standby position of the substrate holding apparatus” - - 
Claim 4, lines 5-6 - - “performing the stretching operation by the pressure regulating device before and/or after the cleaning process 
Claim 5, line 1 - - “performing a stretching operation of supplying a pressurized fluid to a pressure chamber” - - 
a standby operation of a polishing apparatus.”  - -
Claim 9, Line 5 - - “a pressure regulating device configured to perform a stretching operation of supplying a” - - 
Claim 10, Lines 9, 11, 14, 16 - - any instance of “perform operation” should be “perform an operation” or the like.”  
	Claim 14, Line 2 - - the appearance of “performing operation” should be “performing an operation” - - 

Appropriate correction is required.

Claim Rejections - 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 9, and those depending therefrom including claims 2-4, 6-8, and 10-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the claimed “where the substrate holding apparatus is positioned above a polishing table and a substrate is not held by the substrate holding apparatus during standby operation of a polishing apparatus” is indefinite.  It is unclear whether the portion after “and” is considered to be included with the function “were the substrate holding apparatus is while a substrate is not held by the substrate holding apparatus during standby operation of a polishing apparatus” or just stating that the substrate is not held by the substrate holding apparatus during a standby operation, the standby operation not necessarily including the state where the substrate holding apparatus is positioned above a polishing table.”  For the purpose of examination, this will be considered ““where the substrate holding apparatus is positioned above a polishing table while a substrate is not held by the substrate holding apparatus during standby operation of a polishing apparatus.”
Regarding claim 9, the claimed “the pressure regulating device comprising at least one opening and closing valve” is indefinite as to whether this is “opening and closing” is used to define the valve, or whether there separately an opening and closing valve.”  In other words, is it “comprising at least one opening-and-closing valve” or “comprising at least one opening valve and one closing valve?  Since a valve, by definition, opens and shuts, then this will be considered merely “the pressure regulating device comprising at least one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as being unpatentable over Fukishima (US-2011/0159783) in view of Togawa (US-2005/0054266).
Regarding claim 9 (Currently Amended), Fukushima discloses a polishing apparatus comprising:
a polishing table (polishing table 100) configured to support a polishing pad (polishing pad 101);
a substrate holding apparatus (top ring 1) configured to hold a substrate (W) and to press the substrate (W) against the polishing pad (101) on the polishing table (100) (Figs. 4A-4C);
a pressure regulating device (pressure regulating unit 30) configured to perform stretching operation (pressurization) of supplying a pressurized fluid to a pressure chamber (chambers 5, 6, 7, 8) formed by an elastic membrane (elastic membrane 4) in the substrate holding apparatus (top ring 1) and allowing the pressure chamber to be open to the atmosphere (“the membrane is exposed to atmospheric pressure to bring the wafer into contact with the polishing pad, so that the deformation quantity of the wafer can be small”) [Fukishima; paragraph 0168], the pressure regulating device (pressure regulating unit 30) comprising at least one opening-and-closing valve (valves V1-1, V1-3) (a valve, by definition, is capable of opening and closing) and at least one pressure regulator (pressure regulating unit 30); and
a controller (controller 47) configured to perform the stretching operation a predetermined number of times by the pressure regulating device (pressure regulating unit 30) in a state where the substrate holding apparatus (top ring 1) is positioned above the polishing table (101) during standby operation of a polishing apparatus (Figs. 4A-4C).
While Fukushima fails to explicitly disclose that the controller 47 handles all the automated movement described within the specification, it would have been obvious to one of ordinary skill in the art to use the controller 37 for controlling all of the automated equipment of the machine disclosed by Fukushima in order to reduce the cost of parts by not having multiple controllers, and simplify the programming, where information is input, output, and stored from a single point.  
Fukushima fails to disclose the controller being configured to monitor an abnormality of a pressure of the pressurized fluid supplied to the pressure chamber based on a detected pressure 
Regarding claim 10 (Currently Amended), Fukushima discloses the polishing apparatus according to claim 9, further comprising:
a swing device (14) (Fig. 1) configured to swing the substrate holding apparatus (1) coupled to a swingable head arm (16) (Fig. 1) (“top ring head 16 is pivotable (swingable) about a top ring head shaft 114,” wherein head shaft 114 appears to refer to 14 in Figure 1 which is connected to structure 16) [Fukushima; paragraph 0112]; and
a vertically moving device (vertically movable mechanism 24) configured to move the substrate holding apparatus attached to a vertically movable head shaft (top ring shaft 18) (Fig. 1) vertically (“the top ring shaft 18 is vertically movable with respect to a top ring head 16 by a vertically movable mechanism 24”) [Fukushima; paragraph 0110], the vertically moving device comprising an actuator (servomotor 38) which raises and lowers the substrate holding apparatus (1) (“The ball screw 32 has a screw shaft 32a which is coupled to the servomotor 38, and a nut 
wherein the controller (“polishing apparatus has a controller 47 for controlling various equipment including the distance measuring sensor 70 and the servomotor 38 in the polishing apparatus”) causes:
the swing device (head shaft 14) to perform operation of moving the substrate holding apparatus (top ring 1) from a standby position to a position above the polishing table (100) (“the top ring 1, which holds a semiconductor wafer on its lower surface, is moved between a position at which the top ring 1 receives the semiconductor wafer and a position above the polishing table 100 by pivotal movement of the top ring head 16”) [Fukushima; paragraph 0112];
the vertically moving device (vertically movable mechanism 24) to perform operation of lowering the substrate holding apparatus to a predetermined lower position (Figs. 4A-4C) (“the top ring shaft 18 is vertically movable with respect to a top ring head 16 by a vertically movable mechanism 24”) [Fukushima; paragraph 0110];
the pressure regulating device (pressure regulating unit 30) to perform the stretching operation; the vertically moving device to perform operation of elevating the substrate holding apparatus (top ring 1) after completion of the stretching operation (“[a]fter completing wafer processing on the polishing pad 101, the wafer W is vacuum-chucked to the top ring 1, and the top ring 1 is lifted and is then moved to a substrate transfer apparatus (pusher) where the wafer W is removed from the top ring 1”) [Fukushima; paragraph 0172]; and

	Fukushima fails to disclose “the swing device (14) comprising an arm motor.”  However, Fukushima teaches the “top ring head 16 is pivotable (swingable) about a top ring head shaft 114,” wherein head shaft 114 appears to refer to 14 in Figure 1 which is connected to structure 16) [Fukushima; paragraph 0112].  Fukushima also teaches a motor connected to a swing arm 55 which is pivotable about a support shaft 58 by actuation of a motor (not shown) [Fukushima; paragraph 0016] (there are two “55” members in Figure 1, but only one connected directly to shaft 58 and therefore it’s the uppermost member 55 which is considered the swing arm 55 referenced in accordance with the citation).  Therefore, since Fukushima discloses that the swing device is swingable about the shaft and also discloses the means for effecting a swing involves the use of a motor, it therefore would have been obvious to one of ordinary skill in the art to incorporate an arm motor into the swing device (14/144) of Fukushima in order to effect the pivoting/swinging of the top ring head 16 about the top ring head shaft 114 [Fukushima; paragraph 0012].  
	Regarding claim 11 (Original), Fukushima discloses the polishing apparatus according to claim 10, wherein the predetermined lower position (Figs. 4a-4c) is a position where the elastic membrane (4) is brought into contact (“close contact”) with the polishing pad (100) at the time of supplying the pressurized fluid to the pressure chamber formed by the elastic membrane (4) (Figs. 4a-4c) (“[w]hen application of the pressure to the semiconductor wafer is started, the pressurizing chamber is pressurized, the chucking plate which holds the semiconductor wafer by the membrane is lowered to bring the polishing pad, the semiconductor wafer and the membrane into close contact with each other”) [Fukushima; paragraph 0006].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukishima (US-2011/0159783) in view of Togawa (US-2005/0054266) and Sakurai (US-6,354,922).
Regarding claim 12 (Currently Amended), Fukushima discloses the polishing apparatus according to claim 9, but fails to disclose
a flushing device configured to perform a cleaning process for cleaning a processing liquid supply line to which a processing liquid supply nozzle for supplying a processing liquid onto the polishing pad is connected, the flushing device comprising a nozzle motor and a processing liquid supply valve;
wherein the controller causes:
the flushing device to perform the cleaning process; and 
the pressure regulating device to perform the stretching operation before and/or after the cleaning process.
However, Sakurai (US-6,354,922) teaches a flushing device (“pure water” supply and valve 425) (Fig. 48) configured to perform a cleaning process for cleaning a processing liquid supply line (“slurry” line supplied at valve 431) to which a processing liquid supply nozzle (outlet) (Fig. 44B) for supplying a processing liquid (slurry) onto a turntable 34 is connected (Fig. 48) [Sakurai; col. 42, lines 1-10]; the flushing device comprising a processing liquid supply valve (valves 424).  Since Sakurai’s flushing device is pertinent to CMP slurry delivery devices, it therefore would have been obvious to one of ordinary skill in the art to modify the processing fluid supply lines with a flushing device as taught by Sakura in order to clean the supply lines, removing any remaining abrasive liquid from the supply lines, before and/or after polishing of a semiconductor wafer is finished [Sakura; col. 42, lines 1-10].  As for “performing the stretching operation before and/or after the cleaning process by the pressure regulating device,” Sakura teaches that the cleaning process is performed before and/or after polishing of a semiconductor wafer [Sakurai; col. 42, lines 1-10], which is when the stretching operation of Fukushima is performed, and therefore the combination of Fukushima and Sakura would meet this claimed limitation.  
.  

Allowable Subject Matter
Claim 1 and 5, and those depending therefrom including claim 2-4, 6-8, and 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
	The prior art fails to anticipate or render obvious either the non-transitory computer-readable storage medium of claim 1, or the method of claim 5, in which “performing [a] stretching operation of supplying a pressurized fluid to a pressure chamber” where “the substrate holding apparatus is positioned above a polishing table while a substrate is not held by the substrate holding apparatus” as claimed.
	The prior art of Nakamura (US-2014/0011305) discloses that the membrane is stretched upon release of the wafer W to a pusher 92 device [Nakamura; paragraph 0065] and one of ordinary skill in the art would find it obvious to do the reverse in picking it up, where the membrane is inflated to the surface of the wafer to pick up the wafer.  However, in the release of the wafer, the stretching would not be done while “a substrate is not held by the substrate holding apparatus” since once the wafer is released, the stretching would be reduced.  Furthermore, neither releasing nor grasping the wafer would occurs as “positioned above a polishing table” as claimed, but rather 
	Applicant states that upon replacement of the membrane, the membrane forming the chambers should be stretched and such can be done while the substrate is not held by the substrate holding apparatus.  While the prior art such as Togawa (US-2002/0132559) teaches that the elastic membrane can be replaced during disassembly of the top ring [Togawa; paragraph 0072], this does not necessarily require or make obvious that the membrane is stretched after assembly.  
One of ordinary skill in the art, motivated to break in the membrane, might find it easier to stretch the membrane prior to installing the membrane in the CMP head or during installation when the CMP head is dissembled and therefore not “positioned above a polishing table” as claimed.  
The prior art of Koh (US-2006/0258273) treats new membranes using temperature changes to the membrane, the treatment not occurring “above a polishing table” as claimed.  
Adjustments, calibration, and breaking-in can be done manually and/or while the “substrate holding apparatus” is not positioned over the polishing table and, without a teaching to the contrary, it would be unobvious to perform the stretching while the substrate is not held by the substrate holding apparatus and also positioned above the polishing table as claimed.  
Finally, a substrate holding apparatus which has a membrane that wears down during use would not necessarily find it obvious to break in a new membrane to achieve some desired flexibility as the flexibility will likely not remain the same during the life of the membrane.  
For these reasons, claims 1 and 5, and those depending therefrom including claim 2-4, 6-8, and 13-18, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
Applicant’s arguments with respect to claim(s) 9, and those depending therefrom including claims 10-12, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The applicant argues that the prior art of Fukushima and Sakurai fail to anticipate the amendment of claim 9 in which “the controller being configured to monitor an abnormality of a pressure…” is added.  Since the new rejection to address this new limitation introduces the reference of Togawa (US-2005/0054266) to teach this limitation, then the new ground of rejection does not rely on the references applied in the prior rejection of record and therefore the arguments with respect to these claims are moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723